DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
2-3, 7-10 and 13
Pending:
1 and 4-6, 11-12 and 14-16
Withdrawn:
12
Examined:
1, 4-6, 11 and 14-16
Independent:
1, 11 and 14
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting



Priority
Priority is claimed to as early as 5/21/2008.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the claims are withdrawn, however new objections are applied.
The 112/1st rejection is withdrawn.
The 112/2nd rejections are withdrawn, however new rejections are applied.
The 101 rejections regarding judicial exceptions are withdrawn.  Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement to assay sensitivity and specificity, as further described in Applicant's 3/10/2021 remarks at pp. 15-18.
The 103 rejection is withdrawn in view of at least the recited "ratio," which limitation is not taught by the previously cited art nor by art found in the search results.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate, including, anticipating allowance, to the withdrawn claims.
The following recitations are objected to:
Claim
Recitation
Comment
1, 14
... comprises (1)... (2)... (3)...
The enumerated steps should be separated by line breaks, and a colon should follow "comprises" as in claim 11.  Claim 14 is objected to similarly, and in claim 14 the formatting also should reflect the relationship between the "diagnosing and "administering" steps, i.e. as hierarchically equal and hierarchically above steps (1-3).
11
...of in an...
"in" should be deleted


Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-6, 11 and 14-16 are rejected under 112/2nd.  The claims are rejected as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate, including, anticipating allowance, to the withdrawn claims.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.

The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
1
the proteins YKL-40 and
MASP2
Lacks antecedent.  This rejection may be overcome by deleting "the."
1
the YKL-40 and MASP2 concentrations
Lacks antecedent.  This rejection may be overcome by deleting "the."
1, 11, 14
the ratio
Lacks antecedent.  This rejection may be overcome by amending to "[[the]]a."  Claims 11 and 14 are rejected similarly.
1, 11, 14
the algorithmic analysis result
Lacks antecedent. This rejection may be overcome by amending to "a result of the algorithmic analysis."  However, better would be to recite a "result" in step (2) and then recite step (3) as based on that already recited result.  It appears that at least one proper result of step (2) is the already recited "ratio."  Step (2) is recited as "based on the ratio...," but it also appears that the "ratio" is either an intermediate or final "result" of step (2).  This rejection can be overcome by clarifying the above issues.  
Claims 11 and 14 are rejected similarly, also noting that claim 1 and 14 recite "result" while claim 11 recites "results."
1
to help the to help checking the status of treatment efficacy and disease course of hepatocellular carcinoma


The recited "to help..., or to help..." construction is unclear.  
The recited "the diagnosis" lacks antecedent ("the" may be deleted).
The recited "the status of treatment efficacy" lacks antecedent ("the" may be deleted).
Also, the entire recitation reads on merely intended use due to the recited "to help" (two instances), such that it is not clear whether it limits the claim or not. 
4, 15
variable to draw a ROC curve and predetermining...
Reads on intended use.  This rejection may be overcome by amending to "variable, [[to]] drawing a ROC curve and predetermining..."
Claim 15 is rejected similarly.
4, 15
predetermining the threshold value for sample classification
The recited "the threshold value for sample classification" lacks antecedent because the "value" was not initially recited as "for sample classification."  This rejection may be overcome either by deleting "for sample classification" in claim 4 or, better, by adding "for sample classification" to claim 1.
Claim 15 is rejected similarly.
5-6
characterized in that at least
Not interpretable, and not necessary.  This rejection may be overcome by amending to, for example, "wherein at least..."
Claim 6 is rejected similarly.
11
the blood sample
Lacks antecedent
11
(2)... normal samples
The relationship of this instance to that of step (1) is unclear.

hepatocarcinoma
But the preamble and steps (1-2) recited "hepatocellular carcinoma"
14
the presence of hepatocellular carcinoma
Lacks antecedent.  This rejection may be overcome by deleting "the."
14
the subject determined as having hepatocellular carcinoma
Lacks antecedent.  It is not clear that the "subject" previously was required to have been "determined as having hepatocellular carcinoma," including not in the "classification" step which recites "to determine if..."


Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
Looking toward allowance, consideration may be given to either amending withdrawn claim 12 to reflect amendments already made to the other claims or canceling claim 12.  A withdrawn claim may be amended and labeled as "(Withdrawn, currently amended)."  Addressing claim 12 one way or another may avoid a delay if other claims become allowable, but claim 12 remains not ready for rejoinder and allowance.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries

PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631